1. The motions (1) for a nonsuit, and (2) to set aside the verdict because it was not supported by any evidence, were properly denied. Aside from competent evidence from other sources tending more or less strongly to establish the defendant's liability upon the note in suit, there was direct testimony that he promised the plaintiff she should have all there was due on the note; that he would pay her everything the principals owed her, and that the endorsements made by him were from his own money which he had put into the savings bank. This testimony afforded competent evidence of the defendant's unequivocal acknowledgment of the debt as well as of his willingness and unqualified promise to pay it, and was amply sufficient to justify the submission of the case to the jury.
2. The letters of January 29, 1880, and March 18, 1881, were properly admitted. The defendant's acknowledgment of the debt therein contained tended to establish the plaintiff's contention that he subsequently acknowledged the same debt.
3. The defendant's objection in argument, that the last special finding of the jury is not supported by any evidence, if well founded, is immaterial. If a negative instead of an affirmative answer had been returned by the jury to the question submitted to them, it could not have affected the result. Their preceding findings are conclusive of the plaintiff's right to a recovery.
Exceptions overruled.
ALLEN, J., did not sit: the others concurred. *Page 626